internal_revenue_service number release date index number ----------------------------------------- -------------------------- -------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-154120-06 date date --------------------------------- ------- ---------------- legend company -------------------------------------------------------------------- date date a b c x state dear -------------- ------------ -------- -------- -- -- this letter responds to your letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling that the rental income to be received by company from property under the leases is not passive_investment_income under sec_1362 of the internal_revenue_code facts plr-154120-06 company incorporated under state law in date and elected to be an s_corporation effective date company has accumulated_earnings_and_profits of approximately x company is engaged_in_the_business_of_farming grain crops it owns a acres of farmland the property in state presently company’s day-to-day farming activities are performed by b full-time employees and a part-time_employee company’s employees cannot continue to perform the day-to-day farming activities as a result company plans to enter into crop-share agreements the leases for the property under the proposed leases company plans to be actively involved in most management decisions for example company will decide what crops to plant monitor crop rotation determine varieties of seeds to plant and decide what chemicals to apply to the crops further in return for percent of the crops company will pay percent of crop inputs such as storage chemical treatment and seed company will remain liable for real_estate_taxes insurance tiling and building repairs including maintenance of the dryers elevator leg grain blower and storage bins company’s tenants will be responsible for labor and machinery company will be at risk for crop yields and marketing company plans to have c employees after it enters into the leases law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided in sec_1362 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if based plr-154120-06 on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based on all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based on the facts submitted and representations made we conclude that the rents company will receive from the property under the leases will not be passive_investment_income under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company’s eligibility to be an s_corporation further the passive_investment_income rules of sec_1362 are independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely s mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
